An impasse having arisen between the Board of Freeholders and the Assignment Judge of Essex County concerning the annual budget for the judiciary, and the Panel appointed pursuant to Rule 1:33-9 having proposed an increase of $2,115,989 in the 1987 appropriation for the judiciary;
And the Court having considered the exceptions of both the County and the Assignment Judge to the Panel’s recommendation;
And the Court having determined to approve an increase of $8,993 in order to fill 11 vacancies in the Probation Department, thereby bringing the Probation Department complement to the level that existed when Touche Ross recommended that Probation staffing remain at its “current level”; an increase of $17,354 to fund the existing positions of Librarian and Clerk Typist in the County Law Library; and an increase of $28,207 to provide three law clerks for judges in the Family Part for a total increase of $94,554;
*669And the Court having determined that the Panel’s recommendations should be decreased by $180,000 to correct a duplication of that amount, being the cost of a 4% compensation increase for added work assigned to Probation Officers, and decreased by a further $39,952 to correct a duplication of a portion of the cost of the Intensive Supervision of Probation program, resulting in a total decrease of $219,952;
And the net effect of these increases and decreases being a reduction in the Panel’s recommendation by $125,398;
It is ORDERED that the 1987 judicial budget for Essex County of $18,521,431 heretofore voted by the Board of Freeholders be increased by $1,990,591 as of September 1, 1987, so that the total amount appropriated for the judicial budget for 1987 shall be $20,512,022.
The opinion of the Court will follow.
Opinion, 109 N.J. 89.